DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/882,750
Claims 1, 12-27, 33-36, 39-43, 47-53, 82-84, 87, and 91 are subject to a Restriction Requirement and an Election of Species Requirement.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to a compound of Formula (I) of claim 1, classified in C07D 495/04.
II. Claims 12-21, 24-27, 33-36, 39-43, 47-50, and 83 drawn to a compound of formula (III) of claim 12, classified in C07D 401/14.
III. Claims 22 and 51, drawn to a compound of Formula (IV) of claim 22, classified in C07D 401/12.
IV. Claims 23 and 52, drawn to a compound of Formula (V) of claim 23, classified in C07D 403/12.
V. Claims 53 and 82, drawn to a compound of formulae (IIa), (IIb), and (IIc) of claim 53, classified in C07D 403/04.
VI. Claims 84, 87, and 91, drawn to a method of use of Group II, classified in A61P 35/00.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, the Group I genus formula I contains alternative embodiments for variable Y not disclosed/claimed by the Group II genus formula III, such as –C(=O); -C(=S); or –C(=S)-(CR6cR6d)n2-.  Furthermore, Group II genus formula III contains the alternative embodiment –NR7aR8a for variable RZ not seen in Group I genus formula I which only permits ring A.  Therefore, Groups I and II are distinct.
Inventions of Group I and Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; 2)-CR6aR6b)-RZ, which is not disclosed as an embodiment for Y-ring A of Group I genus formula I.  Therefore, Groups I and III are distinct.
Inventions of Group I and IV are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, genus Formula I Group I does not contain a double bond (alkenyl) between the carbonyl and ring A as is required by genus Formula V of Group IV.  Therefore, Groups I and IV are distinct.
Inventions of Group I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the 
Inventions of Group I and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group I and VI are unrelated, as claimed, since Group VI is drawn to a method of use of Group II, and not Group I.  Thus, the inventions of Group I and VI are unrelated as they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Inventions of Group II and III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, the genus formula 6aR6b)-Rz whereas the genus formula IV of Group III instead requires a –C(=O)-C(F2)-C(R6aR6b)-Rz .  Therefore, Groups II and III are distinct.
Inventions of Group II and Group IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, Group II formula III requires a –C(=O)-C(=O)-CR6aR6b)-Rz whereas Group IV formula V requires a double bond (alkenyl) not present in Group II Formula III.  Therefore, Groups II and IV are distinct.
Inventions of Group II and V are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is .
Inventions of Group II and Group VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product.  For example, a non-steroidal anti-inflammatory (NSAID), such as aspirin, can be used to treat inflammation.  Furthermore, the product as claimed can be used in a materially different process of using that product.  For example, said Group II compound can be used to treat endotoxin shock (per Specification paragraph [0006] not seen in claim 87).  Therefore, Groups II and VI are distinct.
Inventions of Group III and Group IV are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, the Group III 
Inventions of Group III and V are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  For example, the genus compounds of formulae IIa, IIb, and IIc are not disclosed as stand-alone compounds in Group III as is required by Group V.  Thus, Groups III and V are distinct.
Inventions of Group III and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group III and VI are unrelated, as claimed, since Group VI is drawn to a method of use of Group II, and not Group III.  Thus, the inventions of Group III and VI are unrelated as they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Inventions of Group IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; .
Inventions IV and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group IV and VI are unrelated, as claimed, since Group VI is drawn to a method of use of Group II, and not Group IV.  Thus, the inventions of Group IV and VI are unrelated as they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Inventions of Group V and Group VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of Group V and VI are unrelated, as claimed, since Group VI is drawn to a method of use of Group II, and not Group V.  Thus, the inventions of Group V and VI are unrelated as they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
This application contains claims directed to the following patentably distinct species:
Applicants must elect per the following:
If Applicants elect Group I, then Applicants must elect a species of genus Formula I from claim 1 (Group 1), wherein all variables are specifically defined; OR 
If Applicants elect Group II, then Applicants must elect a species of genus Formula III from claim 12 (Group 2), wherein all variables are specifically defined; OR 
If Applicants elect Group III, then Applicants must elect a species of genus Formula IV from claim 22 (Group 3), wherein all variables are specifically defined; OR 
If Applicants elect Group IV, then Applicants must elect a species of genus Formula V from claim 23 (Group 4), wherein all variables are specifically defined; OR 
If Applicants elect Group V, then Applicants must elect a species of genus Formulae IIa, IIb, and IIc from claim 53 (Group 5), wherein all variables are specifically defined; OR 
If Applicants elect Group VI, then Applicants must elect a species of genus Formula III from claim 12 (Group 2), wherein all variables are specifically defined AND Applicants must elect a species of disease from claim 87.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
--the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The species of each of Groups I-V require different search strategies/queries from species of other groups (Groups I-V) given the structural distinctiveness of each group as described, above.  Furthermore, each of the diseases of Group VI (claim 87) have different etiologies from each other and can be treated, if at all, with different medical modalities.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Applicants’ Representative on March 19, 2021, to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625